[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  APR 12, 2006
                                No. 05-14804                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                            Agency No. A95-460-274

PAULIN MUJAJ,


                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                                 (April 12, 2006)

Before ANDERSON, BIRCH and FAY, Circuit Judges.

PER CURIAM:

      Paulin Mujaj, through counsel, petitions for review of the Board of

Immigration Appeals’ (“BIA’s”) order affirming the immigration judge’s (“IJ’s”)
decision denying his application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”), pursuant to INA §§ 208, 241, 8 U.S.C.

§§ 1158, 1231, and for withholding of removal under the United Nations

Convention on Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment (“CAT”), pursuant to 8 U.S.C. §§ 1158, 1241(b)(3), 8 C.F.R.

§ 208.16(c).1 Mujaj argues that the BIA’s and the IJ’s determinations that he failed

to establish statutory eligibility for either asylum or withholding of removal under

the INA, or for withholding of removal under the CAT, were not supported by

substantial evidence. For the reasons set forth more fully below, we deny Mujaj’s

petition.

           On June 29, 2001, Mujaj, a native and citizen of Albania, entered the United

States without being admitted or paroled after inspection by an immigration

officer. In May 2002, the former Immigration and Naturalization Service (“INS”)2

served Mujaj with a notice to appear (“NTA”), charging him with removability for

being present in the United States without being admitted or paroled, or for



       1
        Congress has directed that all petitions for review now will be governed under the
permanent provisions of the Illegal Reform and Immigrant Responsibility Act of 1996 (“the
IIRIRA”). See Huang v. U.S. Att’y Gen., 429 F.3d 1002, 1008 n.3 (11th Cir. 2005) (citing to the
REAL ID Act of 2005, Pub.L. 109-13, 119 Stat 231 (May 11, 2005)).
       2
        On November 25, 2002, President Bush signed into law the Homeland Security Act of
2002, Pub. L. No. 107-296, 116 Stat. 2135. This legislation created a new Department of
Homeland Security, abolished the INS, and transferred its functions to the new department.

                                               2
arriving in the United States at any time or place other than designated by the

Attorney General, pursuant to INA § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i).

Mujaj appeared before an IJ and, through counsel, conceded his removability.

After Mujaj declined to designate a country of removal, the IJ designated Albania.

Mujaj, however, filed an application for relief from removal, asserting that, if he

returned to Albania, he would be persecuted on account of his political opinion and

his membership in the Albanian Democratic Party (“DP”).

       In April 2004, at a hearing on Mujaj’s application for relief from removal,

Mujaj, who was the only witness, testified that he was born in December 1965, in

the city of Shkodera, Albania, the part of the country that is presently known as

Malsi E Madhe. In February 1988, he graduated from the High Institute of

Agriculture and received a position as an agronomist. In December 1990, when he

began supporting the DP, he participated in a demonstration in Shkodera, during

which a statute of Stalin was toppled. Although Mujaj contended that he was one

of a group of persons who was beaten with sticks by the police during this

demonstration, he conceded that he did not subsequently seek medical treatment.

       In January 1991, Mujaj was arrested in the village of Selca, based on his

participation in running an election.3 He then was taken to the police station in


       3
        In Mujaj’s application for relief from removal, he included that, in January 1991, he
became one of the founding members of the DP in the Malsi E Madhe district, with his

                                               3
Shkodera and detained for 24 hours, during which period he was interrogated and

beaten. In April 1991, he again was arrested by the Shkodera police, based on his

participation in an unlawful demonstration in front of the Executive Committee’s

Building. Following this arrest, the police placed him in a small room with 34 to

40 other people for 3 days, did not give either him or the other arrested persons

food or water, and beat those persons who were in the front line. The police also

did not release Mujaj until he signed a document vowing never to participate in

another unlawful demonstration.

       By the end of 1991, the communist regime was ending in Albania, and

Mujaj lost his position as an agronomist. In March 1992, after the DP won the

elections in Albania, Mujaj was given a position with the Directory of Agriculture

in the city of Koplik. Moreover, in December 1992, Mujaj became a full member

of the DP.

       In June 1997, Mujaj was beaten by two masked men while he was coming

home from the village of Vermashi, at which he had been preparing for

governmental elections. During this encounter, the masked men threatened that

Mujaj and his family would be killed unless Mujaj ceased his DP activities. Mujaj

did not go to a conventional hospital after this beating and, thus, did not have



responsibilities including spreading the DP influence throughout his work area in Kelmendi.

                                               4
medical records, but he did consult a “she doctor” regarding injuries to his face.

Moreover, in June 1997, when the Socialist Party (“SP”) regained power in

Albania, Mujaj lost his government job and began tending a family farm.

      In September 1998, when a DP official was killed in Tirane, Mujaj and other

DP members drove to Tirana to view his body and pay their respects. During their

drive back to Shkodera, someone shot at their vehicle. As a result of this shooting,

the vehicle’s back tires were blown out and the trunk was filled with bullet holes,

but no one was injured. Although Mujaj initially testified that someone had

recognized the vehicle as being owned by the DP chairman, he subsequently

conceded that the vehicle’s license plate only revealed the owner’s city of

residence. Mujaj and the other persons in the vehicle did not report this incident

because they were in a different district when it occurred, and the DP headquarters

in Tirana informed them that DP activists were targets of assassination.

      On June 24, 2001, at approximately 10 p.m., after Mujaj had traveled to the

Village of Stare to compile for the DP a list of legitimate voters for parliamentary

elections that were set for that same month, he was being driven home when the

driver of the vehicle noticed a large rock in the middle of the road and stopped the

vehicle. When Mujaj and the driver got out of the vehicle to move this rock, five

men, including two policemen, two members of the SP, and the Secretary General



                                          5
for the Village of Stare, jumped out of the bushes, threatened to kill him unless he

stopped his duties with the DP, and beat him until he was unconscious. Mujaj

again did not seek medical attention after this beating. He, instead, reported it to

other members of the DP, who advised him to leave Albania.

      Mujaj had been living with his parents, who had been threatened, but had not

been physically harmed. Mujaj, however, went into hiding after this attack, until

he left Albania on June 26, 2001. Mujaj also testified that he relinquished his

commission for the June 2001 elections because he was afraid for his life.

      In addition to this testimony, Mujaj submitted as evidence copies of: (1) the

Department of State’s Profile of Asylum Claims and Country Conditions

(“Profile”), dated March 2004; (2) his DP membership card, dated December 1992,

along with a translation of this document; and (3) his passport. On cross-

examination, Mujaj contended that he did not have more corroborating evidence to

introduce because, despite the fact that he had relatives still living in Albania, he

had no one to obtain documents for him, and he never thought about contacting the

chairman of the DP for help. Mujaj agreed that his parents subsequently had not

had any problems in Albania, other than some threats. Mujaj also conceded that,

although the person with whom he had been riding in 2001 during the shooting




                                           6
also had moved to the United States, Mujaj had not asked this person either to

testify or to submit a supporting affidavit.

      The Profile included that, from World War II until 1990, Albania was ruled

by a repressive Communist regime. A number of political parties participated in an

emerging democratic system during the violent period of 1990 through 1992,

including the DP and the SP. Albania made steady progress towards

democratization until 1997, when the collapse of pyramid investment schemes lead

to an “almost total breakdown of the forces and institutions of order.” In March

1997, however, all of the major parties reached an agreement and the authorities

established sufficient public order to allow for elections in June 1997. The SP won

these elections, and had since remained in power. This Profile also included that

Albania remained a country with a high degree of organized crime, corruption,

inadequate police protection; however, no major outbreaks of political violence

had occurred since 1998, and neither the government nor the major political parties

engaged in policies of abuse or coercion against their political opponents. It also

explained that, “[t]hough serious political repression existed in the past, there are

no indications of systemic political persecution in Albania at the present time.”

      Mujaj also submitted for the record the U.S. State Department’s 2001 and

2003 Country Reports on Human Rights Practices for Albania (“2001 and 2003



                                           7
Country Reports”). The 2001 Country Report stated that Albania is “a republic

with a multiparty parliament, a Prime Minister, and a President, elected by

Parliament,” and that the SP won the majority of parliamentary seats during the

2001 general elections. In 2001, “[t]he [g]overnment’s human rights record was

poor in many areas; however, there were some improvements.” Albania

“continued to experience high levels of violent crime, although statistics indicated

a decrease in the number of violent incidents from the previous year.” Moreover,

although the DP credibly reported some incidents of police harassment of its

members for political reasons, there were no confirmed cases of political killing or

disappearances by the government or its agents, and the killings that occurred

throughout the country usually were “the result of individual or clan vigilante

actions connected to traditional ‘blood feuds’ or criminal gang conflicts.”

      The 2003 Country Report included, among other things, that (1) Albania’s

human rights record remained poor in some areas; and (2) the DP credibly reported

some instances of police harassment of its members. This report, however, similar

to the 2001 Country Report, stated that (1) there were no confirmed cases of

political killings or disappearances by the government or its agents, (2) many

killings that had occurred throughout the country were the result of traditional




                                          8
“blood feuds” or criminal gang conflicts, and (3) there were some improvements in

its human rights record.

      The IJ found Mujaj removable, denied his application for asylum and

withholding under the INA and for withholding of removal under the CAT, and

ordered him removed to Albania. In summarizing the evidence, the IJ explained

that, despite being represented by counsel, Mujaj: (1) failed to identify the specific

political activities in which he was engaged, or explain what injuries he had

sustained, when he was arrested and beaten in January 1991; (2) failed to identify

the demonstration in which he was participating when he was arrested in April

1991; (3) did not testify as to any persecution from 1991 through 1997;

(4) provided limited details relating to his being stopped and beaten by masked

men in June 1997; (5) changed his testimony regarding the chairman’s vehicle, at

which persons threw stones, and conceded that the majority of persons in Shkodera

were members of the DP; (6) did not explain why he was able to recognize persons

involved in the beating he received in June 2001; (7) did not testify as to where

he went into hiding; (8) was not “straightforward” concerning his marital status;

(9) did not ask one of the witnesses who was living in the United States to testify at

his hearing; (10) gave only general details about his political activities; and




                                           9
(11) provided no physical documentation of his DP membership and duties, other

than a copy of one side of a card dated 1992.

      The IJ further discussed that Mujaj’s allegations stemmed from three distinct

periods in Albanian history, that conditions in present-day Albania had improved

significantly, and that Mujaj’s testimony on what occurred in 2001 was not

consistent with country conditions, as outlined in the Profile and the Country

Reports for 2001 and 2003. The IJ then determined that Mujaj’s testimony “[was]

not sufficiently detailed, consistent, or believable, to provide a plausible and

coherent account of the basis for his fears and thus [could] not suffice to establish

[h]is eligibility for asylum without corroborating evidence.” The IJ explained that,

other than submitting a one-sided copy of a DP membership card dating from

1992, Mujaj had failed to provide such corroborating evidence, and that he could

have obtained such evidence. The IJ also determined that Albania had undergone a

“fundamental and significant change in country conditions,” such that people now

could express their political opinions.

      Alternatively, the IJ explained that, even if it were to accept Mujaj’s

testimony as true, (1) Mujaj had provided insufficient details relating to his alleged

political activities and persecution, (2) his allegations were primarily related to

Albania’s period of political crisis, and (3) his claim that he could not relocate was



                                           10
belied by the fact that his family had remained in Albania unharmed. Thus, the IJ

found that Mujaj had failed to establish either past persecution or a well-founded

fear of future persecution on account of a protected ground for asylum relief, and

that he could not meet the higher standard for withholding of removal.

Additionally, the IJ concluded that Mujaj was not entitled to CAT relief because

(1) CAT relief had a higher burden of proof than asylum relief, and (2) Mujaj could

not show persecution, much less torture, on the part of the government or any

public official in Albania.

      On Mujaj’s appeal of this decision, the BIA adopted and affirmed the IJ’s

decision. The BIA, however, also commented as follows:

      We find no error in the [IJ’s] determination that the respondent failed
      to submit sufficient credible evidence to establish eligibility for
      asylum. [Footnote omitted]. We further find no error in the [IJ’s]
      assessment based on the Department of State’s Report on Human
      Rights Practices (2002) that conditions in Albania have improved
      dramatically since 1997. Given the improvement in conditions in
      Albania, including free and fair multiparty elections in 2000 and 2003,
      the record fails to demonstrate that it is more likely than not that the
      respondent would be persecuted if he returns to Albania, thereby
      leaving him ineligible for withholding of removal. The respondent
      failed to show that he suffered mistreatment at the hands from any
      government or public official. As protection under the [CAT] is
      limited to torture from public officials or governmental sources, the
      respondent has failed to demonstrate that he is eligible for protection
      from removal. [Citation omitted]. Accordingly, the appeal is
      dismissed.




                                         11
      Mujaj argues on appeal that he established past persecution on account of his

political opinion and membership in the DP through his testimony and by

providing corroborating evidence of this past persecution. Mujaj cites in support to

the 2003 State Department Report, which reflected that the government’s human

rights record had remained poor, and he argues that his multiple acts of

persecution, along with the loss of his job in 1996, would not have occurred in the

absence of his political opinion. Mujaj also contends that he established a well

founded fear of future persecution by showing that: (1) he was beaten and

threatened numerous times by members of the SP and the police, at either the

acquiescence, or the assistance, of the government; (2) he could not avoid future

persecution by relocating within Albania; and (3) serious problems remained in

Albania. Finally, Mujaj asserts, in the alternative, that he should have been granted

withholding of removal under the INA or the CAT because it is more likely than

not that he will be persecuted, and there is a clear probability that he will be

tortured, if he is forced to returned to Albania.

      When the BIA issues a decision, we review “only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision.” Chacon-Botero v. U.S.

Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). “Insofar as the BIA adopts the

IJ’s reasoning, we will review the IJ’s decision as well.” Id. (internal quotation



                                           12
and marks omitted). Because the BIA adopted the IJ’s decision, as well as

articulating its reasons for doing so, we review the decisions of both the IJ and the

BIA in deciding Mujaj’s petition. See id. (reviewing the decisions of both the IJ

and the BIA when the BIA adopted the IJ’s reasoning and briefly articulated its

reasons for doing so).

      To the extent that the IJ’s and the BIA’s decisions were based on legal

determinations, our review is de novo. D-Muhumed v. U.S. Att’y Gen., 388 F.3d

814, 817 (11th Cir. 2004). On the other hand, their factual determinations are

reviewed under the substantial evidence test, and we “must affirm the [] decision if

it is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (quotation omitted). “Under the substantial evidence

test, we review the record evidence in the light most favorable to the agency’s

decision and draw all reasonable inferences in favor of that decision.” Adefemi v.

Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc), cert. denied, 125 S.Ct.

2245 (2005). A finding of fact will be reversed “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Id.

      A credibility determination also is reviewed under the substantial evidence

test; thus, we “may not substitute [our] judgment for that of the [IJ] with respect to



                                          13
credibility findings.” D-Muhumed, 388 F.3d at 818. If credible, an applicant’s

testimony may be sufficient to sustain the burden of proof without corroboration.

Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201 (11th Cir. 2005). “The weaker an

applicant’s testimony, however, the greater the need for corroborative evidence.”

Id. Indications of reliable testimony include consistency on direct examination,

consistency with the written application, and the absence of embellishments. See

In re B-, 21 I & N Dec. 66, 70 (BIA 1995); see also Dailide v. U.S. Att’y Gen., 387

F.3d 1335, 1343 (11th Cir. 2004) (affirming the BIA’s adverse credibility

determination, which was based upon its finding that the alien’s testimony

conflicted with his answers to interrogatories and other documentary evidence).

      “Conversely, an adverse credibility determination alone may be sufficient to

support the denial of an asylum application.” Forgue v. U.S. Att’y Gen., 401 F.3d

1282, 1287 (11th Cir. 2005). However, “an adverse credibility determination does

not alleviate the [fact finder’s] duty to consider other evidence produced by an

asylum applicant.” Id. If an applicant produces evidence beyond his own

testimony, “it is not sufficient for the [fact finder] to rely solely on an adverse

credibility determination in those instances.” Id. Furthermore, “the [fact finder]

must offer specific, cogent reasons for an adverse credibility finding.” Id.

(quotation omitted). “Once an adverse credibility finding is made, the burden is on



                                           14
the applicant alien to show that the [fact finder’s] credibility decision was not

supported by ‘specific, cogent reasons[,]’ or was not based on substantial

evidence.” Id. (quotation omitted).

      Here, the IJ offered 11 “specific, cogent reasons” for her adverse credibility

finding. These reasons also were supported by substantial evidence in the record.

Mujaj did not identify specifically what activities he was engaged in when he was

arrested, detained, and beaten in January 1991, nor did he explain how, if he was,

injured. Other than stating that he engaged in a demonstration in front of the

Executive Committee’s Building in April 1991, he did not identify the reason for

this demonstration. Mujaj also provided limited details relating to his being

stopped and beaten by masked men in June 1997, as well as fluctuating in his

testimony between whether one or more men were involved and again not

providing medical documentation.

      Although Mujaj initially testified that someone recognized the vehicle in

which he was riding in September 1998, as being owned by the DP’s chairman, he

subsequently conceded that the vehicle’s license plate only identified the owner’s

city of residence. Mujaj also did not explain how he knew that the men who beat

him in June 2001, were members of the SP and the Secretary General for the

Village of Stare, and he agreed that he, again, did not seek medical treatment after



                                          15
the beating. Additionally, Mujaj conceded that, although the person with whom he

was riding in 2001, during the shooting, also was living in the United States, he

had not asked him to testify. Mujaj agreed that he had relatives still living in

Albania who could have obtained documents, and that he never attempted to get

supporting documents from the chairman of the DP. See Yang, 418 F.3d at 1201.

      Thus, Mujaj has failed to show that the IJ’s adverse credibility determination

“was not supported by ‘specific, cogent reasons[,]’ or was not based on substantial

evidence.” See Forgue, 401 F.3d at 1287. Regardless, as the government asserts,

even if the IJ erred in reaching her adverse credibility determination, and even if

Mujaj established past persecution and that this persecution was on account of his

political opinion, he failed to establish eligibility for asylum or withholding of

removal because of changed country conditions in Albania, and his ability to avoid

future persecution by relocating within Albania.

      An alien who arrives in, or is present in, the United States may apply for

asylum. INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Secretary of Homeland

Security or the Attorney General has discretion to grant asylum if the alien meets




                                           16
the INA’s definition of a “refugee.” INA § 208(b)(1), 8 U.S.C. § 1158(b)(1).4 A

“refugee” is defined as

       any person who is outside any country of such person’s nationality or,
       in the case of a person having no nationality, is outside any country in
       which such person last habitually resided, and who is unable or
       unwilling to return to, and is unable or unwilling to avail himself or
       herself of the protection of, that country because of persecution or a
       well-founded fear of persecution on account of race, religion,
       nationality, membership in a particular social group, or political
       opinion . . ..

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). “The asylum applicant carries

the burden of proving statutory ‘refugee’ status.” D-Muhumed, 388 F.3d at 818.

       To establish asylum eligibility, the petitioner must, with specific and

credible evidence, demonstrate (1) past persecution on account of a statutorily

listed factor, or (2) a “well-founded fear” that the statutorily listed factor will cause

future persecution. 8 C.F.R. § 208.13(a), (b); Al Najjar v. Ashcroft, 257 F.3d

1262, 1287 (11th Cir. 2001). If the petitioner demonstrates past persecution, there

is a rebuttable presumption that he has a well-founded fear of future persecution. 8

C.F.R § 208.13(b)(1). If he cannot show past persecution, then the petitioner must

demonstrate a well-founded fear of future persecution that is both subjectively



       4
         Pursuant to the REAL ID Act, INA § 208(b)(1), 8 U.S.C. § 1158(b)(1), was amended
to add “The Secretary of Homeland Security or the Attorney General,” as if enacted on March 1,
2003. See Pub.L. 109-13, 119 Stat. 231 (May 11, 2005), Division B, Sec. 101, 8 U.S.C.
§ 1158(b)(1) and note (1).

                                              17
genuine and objectively reasonable. Al Najjar, 257 F.3d at 1289. The subjective

component can be proved “by the applicant’s credible testimony that he or she

genuinely fears persecution,” while the objective component “can be fulfilled

either by establishing past persecution or that he or she has a good reason to fear

future persecution.” Id. (quotation omitted). The asylum applicant, however, must

show that he faces a threat of future persecution country-wide. Arboleda v. U.S.

Att’y General, 434 F.3d 1220, 1223 (11th Cir. 2006); see also see Mazariegos v.

Office of U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th Cir. 2001) (explaining that,

under the “country-wide” requirement, “it is not unreasonable to require a refugee

who has an internal resettlement alternative in his own country to . . . establish that

such an option is unavailable”).

      An alien seeking withholding of removal under the INA similarly must show

that his “life or freedom would be threatened in that country because of the alien’s

race, religion, nationality, membership in a particular social group, or political

opinion.” See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). The burden of

proof for withholding of removal, however, is “more likely than not,” and, thus, is

“more stringent” than the standard for asylum relief. Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1232 (11th Cir. 2005).




                                           18
      Here, as the IJ noted, Mujaj conceded during the hearing on his application

for relief from removal that he had family still in Albania who had not been

harmed. See Ruiz v. U.S. Att’y Gen., No. 05-13987, manuscript op. at 20 (11th

Cir. Jan. 4, 2006) (concluding that alien’s claim was contradicted by his testimony

that his son and his parents had remained unharmed in the region of Colombia

where the alien allegedly was threatened). Moreover, the 2001 Country Report for

Albania included that, although the DP credibly reported some incidents of police

harassment of its members for political reasons, there were no confirmed cases of

political killing or disappearances by the government or its agents, and the killings

that occurred throughout the country usually were “the result of individual or clan

vigilante actions connected to traditional ‘blood feuds’ or criminal gang conflicts.”

The 2003 Country Report similarly included that (1) there were no confirmed cases

of political killings or disappearances by the government or its agents, (2) many

killings that had occurred throughout the country were the result of traditional

“blood feuds” or criminal gang conflicts, and (3) there were some improvements in

its human rights record. Additionally, the 2004 Profile included that, “[t]hough

serious political repression existed in the past, there are no indications of systemic

political persecution in Albania at the present time.”




                                           19
      Thus, even if we were to conclude that a presumption of future persecution

existed based on past persecution, the government rebutted this presumption by

showing by a preponderance of the evidence that Albania’s conditions have

changed, such that Mujaj’s life or freedom no longer would be threatened upon his

removal. See 8 C.F.R. §§ 208.13(b), 208.16(b). Moreover, Mujaj failed to

establish that his fear of future persecution in Albania was country-wide. See

Arboleda, 434 F.3d at 1223. The IJ’s and the BIA’s determinations that Mujaj was

not eligible for either asylum or withholding of removal, therefore, were supported

by substantial evidence. See Adefemi, 386 F.3d at 1027; see also Mazariegos, 241

F.3d at 1324-25 n.2 (explaining that, “if an applicant is unable to meet the ‘well-

founded fear’ standard for asylum, he is generally precluded from qualifying for

either asylum or withholding of [removal]”).

      Finally, concerning Mujaj’s challenge to the denial of his application for

withholding of removal under the CAT, to be entitled to mandatory withholding of

removal under the CAT, an applicant must establish that it is “more likely than not

that he or she would be tortured if removed to the proposed country of removal.” 8

C.F.R. § 208.16(c)(2). “Torture” is defined as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has

                                          20
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

8 C.F.R. § 208.18(a)(1).

      “Torture is an extreme form of cruel and inhuman treatment and does not

include lesser forms of cruel, inhuman or degrading treatment or punishment that

do not amount to torture.” 8 C.F.R. § 208.18(a)(2). We have concluded that the

burden of proof for an applicant seeking withholding of removal under the CAT,

like that for an applicant seeking withholding of removal under the INA, is higher

than the burden imposed on an asylum applicant. Al Najjar, 257 F.3d at 1303-04.

Thus, if a petitioner fails to demonstrate a “well-founded fear of persecution”

sufficient to support an asylum claim, he or she likewise cannot demonstrate

“torture” sufficient to warrant relief under the CAT. Id.

      Because Mujaj failed to demonstrate a “well-founded fear of persecution,”

he could not meet the higher burden of demonstrating “torture” sufficient to

warrant CAT relief. See id. Regardless, even if Mujaj had established that, upon

his return to Albania, he will suffer “an extreme form of cruel and inhuman

treatment” he did not allege torture by a “public official or other person acting in

an official capacity.” See 8 C.F.R. § 208.18(a)(1). Indeed, the 2004 Profile



                                          21
included that, since 1998, neither the government nor the major political parties

engaged in policies of abuse or coercion against their political opponents.

      Accordingly, we conclude that the IJ’s and the BIA’s determinations that

Mujaj was not eligible for either asylum or withholding of removal under the INA,

or withholding of removal under the CAT, were supported by substantial evidence

in the record. We, therefore, deny Mujaj’s petition for review.

      PETITION DENIED.




                                         22